DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 09/08/2022.
	Claims 1-2, 4-9, 11-16 and 18-23 are pending and examined.
	Claims 3, 10 and 17 have been cancelled.
	Claims 21-23 are newly added.
Response to Arguments
Applicant’s arguments filed on 09/08/2022 have been fully considered but they are moot in light of the new grounds of rejection with a new reference (Bettini) applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kirtane et al. (US PGPUB 2015/0347970) hereinafter Kirtane, in view of Luh et al. (US PGPUB 2012/0090021) hereinafter Luh, and in view of Bettini et al. (US PGPUB 2014/0196150) hereinafter Bettini.

Regarding claim 1, Kirtane discloses a computer system implemented by a server system (Fig. 5), the computing system being configurable to cause: maintaining a mobile application development environment associated with a computing platform via an on demand computing services environment, the mobile application development environment configurable to automatically produce mobile applications (Fig. 5; paragraphs [0048][0049], a mobile application development environment to allow developers to upload and distribute applications to a plurality of mobile devices (on demand distribution); once an application is approved, the build may be added to an online store for distribution (i.e. automatically producing mobile applications)); “processing a request, received from via the user interface, to publish the mobile application to a test environment associated with the computing platform via a test channel associated with the mobile application provider, the computing platform being separate from the mobile application provider” (paragraph [0049], "The developer may add internal testers (block 74) that may immediately view, download, upload, or modify the application program settings, fees, and/or code. In some embodiments, one or more of the internal tests or the developer, via an electronic device, may submit the application program build for beta review (block 76) so that beta tests may be added for the application program (block 78)"; paragraphs [0049][0050]; the developer can also add and invite external beta testers to review the mobile application; the external beta testers are separate from the mobile application provider (different from the internal testers)); “providing the version of the mobile application to the mobile application provider such that the version of the mobile application is accessible to customers of the mobile application provider
in the test environment via the test channel, the test environment being accessible to an authorized group of users of the computing platform (paragraphs [0049][0055]; the developer provides information about internal testers, information about external or beta testers (accessible by authorized group of users) so the external testers can test the mobile application).
	Kirtane does not explicitly teach “receiving, metadata that is inputted into a user interface associated with the mobile application development environment, wherein the metadata defines content to be included in a mobile application; processing a requirement of the rule of the mobile application provider to determine whether to reject the mobile application prior to submission to the test channel; upon passing the requirement automatically producing, responsive to processing the request, a version of the mobile application using the metadata”. However, Luh suggests the above (Fig. 4; paragraphs [0037]-[0039][0023]; a user may develop source code of an application and define metadata describing the application; it would have been obvious that the user would define the metadata though a user interface of the application development environment; the metadata defines content to be included in a mobile application (such as target device, platform, operating system version); a build server examines/processes the metadata and determines an appropriate application template (content) suitable for the target operating environment; (i.e. passing the requirement rule of the target operating environment defined in the metadata must match one of the existing application templates on the server; if no match is found, the build server cannot build the application for the target operating environment); the server selects an application template from the template data table according to the metadata and uses the application template to build an application for the target operating environment). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kirtane and Luh to provide metadata defining an application, and to utilize the metadata to select and application template to build an application for a specific platform; this allows developers to easily build an application for different target platforms (Luh, paragraph [0006]).
	While Luh discloses processing metadata of a mobile application against a requirement rule, Luh does not explicitly teach “metadata defines information that is associated with a rule of a mobile application provider, processing the information that is associated with the rule of the mobile application provider to determine whether to reject the mobile application prior to submission to the test channel, upon not passing the  requirement, communicating a rejection including a reason for the rejection based on processing the information that is associated with the rule”. However, Bettini suggests “receiving, metadata, wherein the metadata defines content to be included in a mobile application and information that is associated with a rule of a mobile application provider” (paragraph [0057]; extracting metadata associated with a mobile application, the metadata includes application permissions (information associated with a rule of a mobile application provider), services (application content); paragraphs [0021][0035][0036]; analyzing the mobile application to quantify the risk of the application based on a risk profile (rules of a mobile application provider), including determining risk related to application permissions); “processing the information that is associated with the rule of the mobile application provider and a requirement of the rule of the mobile application provider to determine whether to reject the mobile application prior to submission to the test channel, upon not passing the  requirement, communicating a rejection including a reason for the rejection based on processing the information that is associated with the rule” (claims 1-4; paragraphs [0021][0035][0036]; analyzing the mobile application to quantify the risk of the application based on a risk profile (a requirement of the rule of the mobile application provider), including determining the risk related to application permissions (information that is associated with the rule of the mobile application provider); paragraphs [0083][0085][0076][0072]; the application’s risk assessment is based on application’s permissions and application’s author (information that is associated with the rule of the mobile application provider); if the application contains risky behaviors, it can be classified as a malware (i.e. a malware would obviously be rejected) and a report can be provided showing all of the supporting data; Fig. 5 shows an example of a report with reasons for risk assessment, such as THIS APPLICATION WASN’T COMPLED AS A POSITION INDEPENDENT EXECUTABLE WHICH CAN EXPOSE THE APPLICATION TO MEMORY CORRUPTION ATTACKS, THIS APPLICATION WASN’T FOUND ON THE OFFICIAL APPLE APP STORE THE ORIGINS OF THIS APPLICATION CANNOT BE VERIFED (reasons for the rejection based on processing the information that is associated with the rule)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kirtane, Luh and Bettini to process the applicant’s metadata against requirement rules of the mobile application provider, and to issue a report with reasons for the rejection; because this report provides a feedback to the application developers, allowing them to fix the application to satisfy requirement rules.

Regarding claim 2, Kirtane teaches claim 1. Kirtane further teaches automatically updating, in response to an update to the computing platform, the mobile application (Fig. 25; [0075], "For example, the testing application may include an update button 272 with which the tester may update applications.").

Regarding claim 4, Kirtane teaches claim 1. Kirtane further teaches wherein the user interface comprises a plurality of input areas configured to receive input from the user, the input comprising the metadata that defines the mobile application ([0048]; [0049]; [0053]; [0050], "In some embodiments, the internal testers may be a group of developers that may exert a level of control over the application program. For example, in some embodiments, internal testers may change prices of the applications, edit and reupload builds, invite beta testers, determine which builds are to be beta tested, and/or other application program controls."). Luh further suggests the above (Fig. 4; paragraphs [0037]-[0039][0023]; a user may develop source code of an application and define metadata describing the application; it would have been obvious that the user would define the metadata though an user interface of the application development environment; the metadata defines the application (such as target device, platform, operating system version)).

Regarding claim 5, Kirtane teaches claim 1. Kirtane further teaches wherein the computing platform comprises a customer relationship management (CRM) platform  provided to a plurality of tenant organizations via a multi-tenant database system, the first tenant organization being a first one of the tenant organizations ([0048]; [0049]; [0050]; [0053]; The system provides multiple tenants (developer, internal tester, external tester), customer relationship management between the developer and internal/external testers, and provides updates on-demand; paragraph [0055]; the developer provides information about internal testers, information about external or beta testers (database of authorized users)).

Regarding claim 6, Kirtane teaches claim 5. Kirtane further teaches wherein the version of the mobile application is provided to the mobile application provider such that the mobile application is indicated as being associated with an account of the first tenant organization when the mobile application is provided to customers of the mobile application provider ([0053]; [0038], "Using the provisioning profile, the tester may install a beta tested version of the application using a sandboxed beta account that the distributing organization has linked to the device and the tester's account (e.g., a production account) corresponding to the information sent to the distributing organization."; [0050], "In certain embodiments, internal testers may include other developers that are already registered as a developer with a distributing organization (e.g., organization operating the servers and reviewing the application program).").

Regarding claim 7, Kirtane teaches claim 5. Kirtane further teaches automatically updating, in response to an update made by the first tenant organization, the mobile application (Fig. 25; [0048]; [0075]).
Regarding claim 21, Bettini further suggests wherein the rejection is automatically generated
with details on the rule that was used to reject the mobile application and details on the
content that was a cause of the rejection (paragraphs [0083][0085][0076][0072]; the application’s risk assessment is based on application’s permissions and application’s author (information that is associated with the rule of the mobile application provider); if the application contains risky behaviors, it can be classified as a malware (i.e. a malware would obviously be rejected) and a report can be provided showing all of the supporting data (details); Fig. 5 shows an example of a report with reasons for risk assessment, such as THIS APPLICATION WASN’T COMPLED AS A POSITION INDEPENDENT EXECUTABLE WHICH CAN EXPOSE THE APPLICATION TO MEMORY CORRUPTION ATTACKS, THIS APPLICATION WASN’T FOUND ON THE OFFICIAL APPLE APP STORE THE ORIGINS OF THIS APPLICATION CANNOT BE VERIFED (i.e. the rule used for rejection is origin of the application must be verified; the origin (content) of the application is the cause of the rejection)).

Regarding claims 8-9, 11-14 and 22, these claims recite substantially the same limitations as claims 1-2, 4-7 and 21, respectively, above and are rejected on the same basis.

Regarding claims 15-16, 18-20 and 23, these claims recite substantially the same limitations as claims 1-2, 4-6 and 21, respectively, above and are rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193